IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAMON DEL ORBE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-6063

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and ADP TOTAL
SOURCE CO XXI INC.,

      Appellees.

_____________________________/

Opinion filed July 24, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Ramon Del Orbe, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Reemployment Assistance Appeals Commission, Tallahassee, for
Appellees.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.